Citation Nr: 0216139	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 7, 1997 
for the award of nonservice-connected death pension benefits, 
to include special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971.  The veteran died in December 1996.  The 
appellant is the veteran's widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

The appellant canceled a hearing before a Decision Review 
Officer at the RO scheduled in March 2000 at her request.  
She also canceled a hearing scheduled in October 2000 before 
a member of the Board sitting at the RO.  In May 2002, the RO 
sent the appellant a letter requesting that she notify them 
if she still wanted a hearing before a member of the Board at 
the RO.  She did not respond to that letter, and in September 
2002 her representative indicated that the case should be 
forwarded to the Board for adjudication.  The Board finds 
that there is no outstanding request for a hearing and will 
proceed with the appellant's claim.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996 and the appellant 
is his widow.

2.  The appellant submitted VA Form 21-530, Application for 
Burial Benefits on January 13, 1997 and indicated that she 
was claiming service connection for the cause of the 
veteran's death.

3.  On October 7, 1997, the appellant submitted an 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits; no income information was 
provide by the appellant on that application.

4.  By letter dated in December 1997, the RO informed the 
appellant that claim for nonservice-connected death pension 
benefits was denied.

5.  On October 26, 1998, the appellant submitted a claim for 
nonservice-connected pension benefits with attached medical 
statement and VA Form 21-527, Income-Net Worth and Employment 
Statement.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
1997 for the award of nonservice-connected death pension 
benefits, to include special monthly pension benefits, based 
on the need for the regular aid and attendance, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.152, 
3.155, 3.400, 3.402 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The issue in this case involves determining when she filed a 
claim for pension benefits.  In order to claim an earlier 
effective date, no particular application form is required, 
and there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

This claim is one for an earlier effective date for a benefit 
awarded by the RO.  It arose from a grant of death pension 
benefits based on an October 1997 Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child, supported by income 
and expense information and a doctor's statement submitted in 
October 1998.  The pertinent factual issue is whether the 
appellant submitted a claim for entitlement to special 
monthly pension because of the need for regular aid and 
attendance for a surviving spouse prior to October 1997 which 
would entitle her to an earlier effective date for the 
assignment of the benefit.  

The appellant contends that she is entitled to an earlier 
effective date on the basis that she received erroneous 
advice from VA representatives regarding the filing of her 
claim.  She has not identified any pertinent evidence could 
be obtained with regard to her claim.  There is no evidence 
pertinent to these issues that is not already of record, and 
thus no need to notify the appellant of the need to present 
evidence herself, or of the need for the Secretary to 
retrieve evidence.  All evidence pertinent to these factual 
determinations is contained in the claims folder.  There 
being no pertinent evidence to retrieve, it is, at worst, 
harmless error not to have provided the kind of notice 
contemplated by Quartuccio.

By rating decision dated in March 1999, the RO granted 
entitlement to special monthly pension based on the need for 
regular aid and attendance effective on October 7, 1997.  A 
Statement of the Case (SOC) which included the criteria for 
an earlier effective date was provided in November 1999.  The 
rating decision and the SOC together listed the evidence 
considered, the legal criteria for evaluating the claim, an 
analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the appellant of the 
information and evidence necessary to substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  The record shows that the 
appellant canceled requested hearings before both a Decision 
Review Officer of the RO and a member of the Board.  She has 
submitted statements in support of her claim.  The appellant 
has not identified any additional evidence pertinent to the 
issue.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  Such examination or opinion is not 
necessary to make a decision on this claim as it involves a 
factual and legal determination that does not turn on medical 
evidence.  The question is when the claim for the benefit was 
received, not when did the evidence show medical disability 
to qualify for the benefit.

On appellate review, there are no areas in which further 
development is needed.  While the appellant has not been 
informed of the provisions of the VCAA or the provisions of 
the implementing regulations, the requirements of the VCAA 
have been met by the RO to the extent possible, and there 
would be no possible benefit to remanding this case to the RO 
for its consideration of the requirements of the VCAA in the 
first instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal without referral to the RO for 
consideration under VCAA poses no harm or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Entitlement to an earlier effective date

The appellant, the surviving spouse of the veteran, seeks an 
effective date earlier than October 7, 1997, for the award of 
nonservice-connected pension benefits, to include special 
monthly pension based on the need for regular aid and 
attendance.

In January 1997, the appellant submitted VA Form 21-530, 
Application for Burial Benefits, with attached death 
certificate and DD Form 214.  In Box 9, she indicated that 
she was claiming that the cause of death was due to service.  
The death certificate shows that the veteran died in December 
1996.  

By rating decision in February 1997, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  

The appellant submitted VA Form 21-534, Application for DIC, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child which was received on October 7, 1997, with attached 
death certificate and DD Form 214.  On the claims form are 
places in which a claimant may provide income and expense 
information pertinent to a claim for death pension.  All 
income blocks were lined through, and "DIC" was written 
across them.  The expense blocks were left blank.  Also 
submitted was a notice of disagreement as to the denial of 
service connection for the cause of the veteran's death with 
copies of medical records pertaining to the veteran.

By letter dated in December 1997, the RO notified the 
appellant, inter alia, that her claim for nonservice-
connected death pension was not approved because she did not 
furnish any income information.  VA Form 4107 regarding her 
appellate rights was furnished with that letter.

In October 1998, the appellant submitted a statement 
indicating that she had received a reply regarding her DIC 
claim, but not as to her "NSC" pension claim.  She 
submitted VA Form 21-527, Income-Net Worth and Employment 
Statement regarding her present income.  She also submitted a 
statement from a private physician in support of a claim for 
aid and attendance benefits.  

By rating decision in March 1999, the RO granted entitlement 
to nonservice-connected death pension benefits, to include 
special monthly pension based on the need for regular aid and 
attendance, effective on October 7, 1997.  

Regarding the form of claims for VA benefits, "A specific 
claim in the form prescribed by the Secretary [of Veterans 
Affairs] . . . must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by 
the Secretary." 38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§ 3.152(a) (2002).

Regulation also provides,

A claim by a surviving spouse or child 
for compensation or dependency and 
indemnity compensation will also be 
considered to be a claim for death 
pension and accrued benefits, and a claim 
by a surviving spouse or child for death 
pension will be considered to be a claim 
for death compensation or dependency and 
indemnity compensation and accrued 
benefits.
.
38 C.F.R. § 3.152(b) (2002).

Although submission of a formal claim is prerequisite to 
payment of benefits, an informal claim can initiate the 
claims process, and when a formal claim is filed timely 
thereafter, the date of the informal claim can be the 
effective date of an award of benefits:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, . . . may be considered an 
informal claim. Such informal claim must 
identify the benefit sought. If a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution. If received within 1 year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of receipt of the informal 
claim.

38 C.F.R. § 3.155(a) (2002).

Generally, the effective date of an evaluation and award of 
pension, compensation, or DIC based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  

With regard to claims for death pension benefits based on 
nonservice-connected death after separation from service, for 
awards based on claims received on or after October 1, 1984, 
the effective date will be the first day of the month in 
which the veteran's death occurred if claim is received 
within 45 days after the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(c)(3)(ii) (2002)

The effective date of an award of aid and attendance benefits 
to a surviving spouse is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.402(c) (2002). 

After a full review of the record, the Board concludes that 
an effective date earlier than October 7, 1997 is not 
warranted for the award for nonservice-connected death 
pension benefits, to include special monthly pension based on 
the need for regular aid and attendance.  The record shows 
that the RO denied pension in December 1997 on the basis that 
no income information was received.  Notwithstanding the 
appellant's assertion that she was not notified of the denial 
of pension for lack of income information, such is clearly 
not the case.  The notice of denial and the reason for denial 
was sent to her.  Furthermore, she asserted knowledge of the 
denial of DIC, which was provided by the same letter.  The 
appellant submitted income information and a medical 
statement on October 26, 1998, more than a year after 
submission of the original claim for pension.  The RO granted 
nonservice-connected pension benefits, to include aid and 
attendance benefits, as of the receipt of her original 
pension application on October 7, 1997.

There is absolutely no legal basis to award pension benefits, 
including special monthly pension, any earlier than has 
already been awarded.

The only earlier submission by the appellant is the January 
1997 burial benefits application.  The appellant contends 
that she is entitled to an effective date of nonservice-
connected death pension benefits from the month of the 
veteran's death because she was erroneously advised to wait 
to submit a pension claim at the time she filled out the 
burial benefits application.  She asserts, in effect, that 
this application should be considered as an informal claim.  
Judicial and VA General Counsel precedents hold that an 
application for VA burial benefits is not as a matter of law 
a claim for DIC in the way that a claim for DIC is a claim 
for other related benefits.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (application for burial benefits not an 
informal claim for DIC); Herzog v. Derwinski, 2 Vet. App. 502 
(1992) (same); VAOPGCPREC 35-97.  However, the General 
Counsel did not exclude an application for burial benefits 
from satisfying the substantive requirements of an informal 
claim for DIC, if it otherwise indicated an intent to apply 
for DIC.    VAOPGCPREC 35-97 at 4.  While the application 
form indicated that she believed that the veteran's death was 
service-connected, there is nothing to indicate that she was 
seeking pension benefits.  The January 1997 application for 
burial benefits was not an informal claim for pension 
benefits.  Therefore, an earlier effective date for 
nonservice-connected pension benefits, to include aid and 
attendance benefits, cannot derive from the date of filing 
the application for burial benefits.

As noted above, the appellant argues that she was given 
erroneous advice regarding filing of a claim for death 
pension benefits.  She stated that she was told to wait to 
file a pension claim pending a decision on her claim for 
service connection for the cause of the veteran's death.  In 
Shields v. Brown, 8 Vet. App. 346, 351 (1995), the Court held 
that where payment of the benefit was authorized by statute, 
an earlier effective date was not allowable on the basis of 
equitable estoppel, even if a VA employee had provided the 
appellant erroneous advice, because payment of government 
benefits must be authorized by statute (citing McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); OPM v. Richmond, 496 U.S. 
414, 424, 110 S.Ct. 2465, 2471, 110 L.Ed.2d 387 (1990)).  In 
other words, a VA employee may not bind the VA to provide 
benefits that are not allowed by statute.  

Accordingly, the Board concludes that there is no legal basis 
for an effective date earlier than October 7, 1997 for the 
award of nonservice-connected pension benefits, to include 
special monthly pension based on the need for aid and 
attendance.  


ORDER

Entitlement to an effective date of earlier than October 7, 
1997, for the award of nonservice-connected death pension 
benefits, to include special monthly pension benefits based 
upon need for the regular aid and attendance, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

